O’Connell, J.,
dissenting. I do not agree with the conclusion of the majority which is based upon a line of cases arising out of negligent loss or destruction of evidence by the police. Negligent destruction is not the issue in this case. Here, the defendant argues that critical evidence was intentionally destroyed by the police acting in bad faith and that this police action prejudiced his defense. I agree that the evidence presented showed either bad faith, as argued, or such reckless disregard of the defendant’s rights as to be the equivalent of bad faith. State v. Williamson, 14 Conn. App. 108, 117, 540 A.2d 386, cert. granted, 209 Conn. 801, 548 A.2d 442 (1988).1
It is firmly established in Connecticut law that the difference between intentional misconduct and reckless misconduct is microscopic and that one may be *236treated as the equivalent of the other. Kowal v. Hof-her, 181 Conn. 355, 361-62, 436 A.2d 1 (1980); Menzie v. Kalmonowitz, 107 Conn. 197, 199, 139 A.2d 698 (1928). This principle was recently recognized by this court in Futterleib v. Mr. Happy’s, Inc., 16 Conn. App. 497, 509-10, 548 A.2d 728 (1988).
On appeal, this court can disturb the trial court’s decision only if, after scrutiny of the entire record, it is determined to be clearly erroneous. Nor’easter Group, Inc. v. Colossale Concrete, Inc., 207 Conn. 468, 473, 542 A.2d 692 (1988). In the present case, there was ample evidence to support the trial court’s dismissal. There was evidence before it that long before the windshield’s destruction, defense counsel wrote to the trooper, his commanding officer and the commissioner of state police explaining that an accident reconstruction expert had been retained by the defense and requesting that this expert be afforded an opportunity to examine all evidence that had been seized from the accident scene. The trooper acknowledged receipt of the letter and admitted participating in numerous conferences with defense counsel at the Waterbury state’s attorney’s office. In addition, the defendant’s reconstruction expert conferred with the trooper as early as October, 1985, five months prior to the destruction.
The trooper in question was not in charge of the evidence room at his troop headquarters, nor were standard state police procedures for registration, storage and eventual destruction of evidence followed. The trial court had evidence before it from a state police sergeant that an “H.Q. Special Order” required that all seized evidence be kept until time of trial and that no evidence could be destroyed until a “destruct” notice had been issued by the court. See California v. Trom-betta, 467 U.S. 479, 488, 104 S. Ct. 2528, 81 L. Ed. 2d 413 (1984), on the significance of following established police procedures.
*237The trial court could logically conclude that the trooper’s testimony, that he threw the windshield into a dumpster to protect others from being hurt on the broken glass, was entitled to scant, if any, credence. Access to the troop’s evidence room was restricted to the property sergeant and the troop commander, thereby limiting to two the number of people who might be endangered by the windshield. Moreover, there was evidence before the trial court that there are procedures in everyday use by which potentially dangerous evidence of this type can be safely preserved for trial without constituting a hazard to anyone. Furthermore, there was no evidence that this trooper had been specially assigned to canvass the barracks for potentially dangerous evidence that might constitute a hazard.
The majority opinion relies heavily on Arizona v. Youngblood, 488 U.S. 51, 109 S. Ct. 333, 102 L. Ed. 2d 281 (1988). Youngblood was a sexual assault case in which the claimed misconduct was the failure of the police to refrigerate the victim’s clothing, thereby depriving the defendant of the opportunity to perform certain tests for semen that would have been available otherwise. The United States Supreme Court concluded that “[tjhe failure of the police to refrigerate the clothing and to perform the tests on the semen samples [could] at worst be described as negligent.” Id., 58. Furthermore, the court explicitly agreed with the Arizona Court of Appeals, “that there was no suggestion of bad faith on the part of the police.” Id. Here, by contrast, bad faith is the gravamen of the defendant’s argument and “the line between ‘good faith’ and ‘bad faith’ is anything but bright . . . . ” Id., 66 (Blackman, J., dissenting). Where the line blurs, as it frequently will in this type of case, the defendant is entitled to the benefit of any uncertainty.
I cannot agree that the bad faith or reckless destruction of the windshield in this case is comparable to the *238negligent acts which occurred in the cases relied upon by the majority. The loss of a cat whisker from a baseball cap, cigarette butts and a glove; State v. Boucino, 199 Conn. 207, 228-29, 506 A.2d 125 (1986); the loss of one of two human hairs in the state toxicological laboratory; State v. Harden, 175 Conn. 315, 325-26, 398 A.2d 1169 (1978); the destruction of hairs after nolle of the case in the Circuit Court, where the police erroneously believed that the case was over and did not know that a bench warrant had kept the case alive in the Superior Court; State v. Hamele, 188 Conn. 372, 380-83, 449 A.2d 1020 (1982); the return of a coat to a victim who dry cleaned it, thus destroying an opportunity to examine menstrual bloodstains thereon, where the issue was consensual sexual activity; State v. McIver, 201 Conn. 559, 564-66, 518 A.2d 1368 (1986); the disappearance of the victim’s bloodstained clothing which was never seen again after its return from toxicological laboratory. State v. Gonzalez, 206 Conn. 213, 224-25, 537 A.2d 460 (1988). These cases invoke carelessness or, at most, negligence, and are not precedent for intentional misconduct or recklessness of the magnitude involved in the present case.
Lack of comparable evidence is essential to the defendant’s argument. The trial court found that there was no comparable evidence to an examination of the windshield. There was conflicting evidence on this issue. I would adhere to the fundamental rule that determination of the credibility of evidence is within the sole province of the trier of the fact. Nor’easter Group, Inc. v. Colossale Concrete, Inc., supra; Kaplan v. Kaplan, 186 Conn. 387, 391, 441 A.2d 629 (1982). The conclusion of the trial court on lack of comparable evidence should be accepted.
The trial court expressly found, in both its oral decision from the bench and its later written articulation, that the windshield was highly material and bore sig*239nificant importance to the case. It stated, “[t]here were not [sic] eyewitnesses to establish who was the driver and who was the passenger. If this were to be established it would have to be done by recreation of the accident through physical evidence. There was uncontroverted evidence by an expert for the defendant, which I find to be factually correct, that the windshield was essential in determining the trajectory of the bodies as they were catapulted from the cab. There was absolutely no indication of comparable evidence being available to establish such trajectories. Clearly the destruction deprived the defendant of evidence critical to the defense. It certainly should have been obvious to the police that the windshield was of great importance and it should have been preserved.” (Emphasis added.)
The trooper in question possessed qualifications beyond that of an ordinary police officer. He testified concerning specified training in accident reconstruction and was offered by the state as an accident reconstruction expert.
Furthermore, in determining that the defendant had demonstrated prejudice in his ability to present a defense, the court stated in its oral decision: “I think that, in a hearing of this sort, it is incumbent on the state to rebut that showing of prejudice. And, whether the burden on the state is a fair preponderance of the evidence, clear and convincing evidence or beyond a reasonable doubt, it doesn’t make any difference because I don’t think the state has met any one of those three standards, as far as rebutting is concerned.”
Youngblood and the majority in this case both rely on the fact that the destruction took place while the matter was still in the investigatory stage. While it is true that a warrant had not yet been issued, the investigation had already focused on the defendant as the only possible suspect. He was represented by counsel, *240a letter concerning evidence had been written to the police, conferences had taken place at the state’s attorney’s office and a defense reconstruction expert had been retained and had conferred with the investigating trooper. In addition, the accident at issue took place on September 24,1985. The windshield was destroyed in late March, 1986, and the warrant was issued on April 8, 1986. Because the defendant’s identity was known from the beginning of the case, it impresses me as an odd coincidence that the windshield was destroyed so shortly before the warrant was issued. The close proximity of the date of destruction to the date of the warrant leads me to the conclusion that the investigatory stage was over prior to the destruction.
It is not disputed that the trooper personally and unilaterally decided that the windshield had no eviden-tiary value and should be destroyed. I cannot concur in a decision which leads to a delegation to the police of a determination of what seized property has eviden-tiary value. This decision belongs, in the first instance, to the attorneys and eventually to the court. The present case is a prime example of the danger of the delegation of this authority to the police. Here, an experienced trial court judge disagreed with the decision of'the destroying officer, but alas, it was then too late to recover the destroyed evidence.
I cannot agree with the majority that the windshield was destroyed through simple negligence. It was either intentionally destroyed in order to deprive the defendant of its use or its destruction was the result of recklessness. Either reason is the equivalent of intentional misconduct and produces the same result; the deprivation of its use, to the material prejudice of the defendant.
I would affirm the trial court’s dismissal of the case. Therefore, I respectfully dissent from the majority opinion.

 The Supreme Court’s certification was limited to grounds that do not implicate the concept of equating recklessness with bad faith.